Davjs, J.:
1. The Court did not give the instructions asked in the very language of the request, but they were substantially given, though in different language. The Court is not bound to give instructions in the words of the prayer, but it is sufficient if they be given in substance. This is too well settled to need citation of authority. Upon the question of negligence on the part of the defendant, we can see no substantial difference between the instructions asked and 'those given.
2. The instruction asked in regard to contributory negligence was properly refused. There was certainly no such proximate or concurrent negligence on the part of the plaintiff as to bar his right to recover damages. Proctor v. Railroad, 72 N. C., 579; Horner v. Williams, 100 N. C., 230.
There is no error. Affirmed.